   Case 4:19-cv-00176-RSB-CLR Document 9 Filed 06/02/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 IVERSON DAMON LANG,

               Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-176

        v.

 OFFICER AGUILAR; and SHERIFF J.
 WILCHER,

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's December 22, 2020, Report and Recommendation, (doc. 7), to which no objections have

been filed. For the reasons discussed in the Report and Recommendation, plaintiff has failed to

state a claim on which relief can be granted. Accordingly, the Court ADOPTS the Report and

Recommendation as its opinion.         (Doc. 7).     This case is DISMISSED WITHOUT

PREJUDICE, and the Clerk of Court is DIRECTED to CLOSE this case.

       SO ORDERED, this 2nd day of June, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
